       Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 1 of 13




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Tamiko Baker,

                        Plaintiff,     Case No. 1:19-cv-03455

 v.                                    Michael L. Brown
                                       United States District Judge
 Pinnacle Credit Union,

                        Defendant.

 ________________________________/

                          OPINION & ORDER

      Defendant Pinnacle Credit Union moved for summary judgment on

Plaintiff Tamiko Baker’s claims under the Fair Credit Reporting Act

(“FCRA”). (Dkt. 38.) The Magistrate Judge issued a Non-Final Report

and Recommendation (“R&R”) and recommended denial of Defendant’s

motion. (Dkt. 45.) Defendant objected. (Dkt. 48.) The Court finds

Defendant’s objections well-taken, declines to adopt the R&R, and grants

Defendant’s motion for summary judgment.

I.    Factual Background

      Plaintiff obtained a line of credit from Defendant Pinnacle in

September 2011. (Dkt. 38-2 ¶ 1.) Her scheduled payment on the account
      Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 2 of 13




was $94.00 per month. (Id.) She paid off the loan in January 2018. (Id.)

Pinnacle closed the account in June 2018 with a $0 balance. (Id. ¶ 2.)

     In March 2019, Plaintiff received her credit report from Equifax

and noted it included information on the Pinnacle loan showing a

scheduled monthly payment of $94.00. (Id. ¶ 3.) Plaintiff sent Equifax a

letter disputing this information as inaccurate. (Id. ¶ 5.) Equifax sent

an automated credit dispute verification form (“ACDV”) to Pinnacle

raising the issue. (Id.) Pinnacle timely responded. (Id. ¶ 6.) It reported

a scheduled monthly payment of $94.00, that Plaintiff made her final

payment on the account in January 2018, that Pinnacle closed the

account in June 2018, and that Plaintiff owed $0 on the account. (Id.)

     Plaintiff sued Pinnacle a few months later, alleging violations of the

Fair Credit Reporting Act.1 (Dkt. 1.) She claims Pinnacle negligently or

willfully violated § 1681s-2(b) of the FCRA by failing to conduct a proper

investigation into her dispute and failing to direct Equifax to report the

account’s tradeline with a monthly payment amount of zero dollars. She

claims the reporting of the $94 payment “is inaccurate and creates a


1 In her original complaint, Plaintiff also sued Equifax Information
Services, LLC, and Wells Fargo Bank, N.A., but has since dismissed both
parties by stipulation. (Dkts. 31; 36.)

                                    2
       Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 3 of 13




misleading impression on Plaintiff’s consumer credit file with Equifax.”

(Dkt. 38-2 ¶ 7.)

     Defendant Pinnacle moved for summary judgment, submitted an

affidavit about how it responded to the ACDV, and argued the

undisputed facts show it properly and accurately responded to the

inquiry. (Dkt. 38.) Plaintiff did not respond to Pinnacle’s statement of

facts. The Magistrate Judge properly determined each of Pinnacle’s facts

are thus admitted and without dispute under the Local Rules. See LR

56.1(B)(2)(a)(2), NDGa. Plaintiff also did not submit her own version of

the facts or authenticated copies of the credit reports she claims contain

inaccurate information. (Dkt. 45 at 16 n.3.) The Court thus cannot

consider the actual reports on which her claims are based and instead

relies on the undisputed statement of facts Pinnacle submitted, which

included the information it provided Equifax in response to the ACDV.

(Dkt. 38-2.)

     The Magistrate Judge recommended denial of Pinnacle’s motion.

He concluded a reasonable jury could determine it was “technically

inaccurate and misleading” for Pinnacle to report the scheduled monthly

payment. (Dkt. 45 at 14.) Pinnacle objected to the R&R on multiple



                                     3
       Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 4 of 13




grounds, including that the Magistrate Judge misapplied the law,

incorrectly equated an ACDV with a credit report and thus applied the

wrong analysis, improperly relied on case law from outside this circuit,

and erroneously concluded Pinnacle did not meet its burden when

Plaintiff cited no authenticated evidence or case law in opposition to

Pinnacle’s motion for summary judgment. (Dkt. 48 at 2–3.)

II.   Legal Standard

      The district court must “conduct[ ] a plain error review of the

portions of the R&R to which neither party offers specific objections and

a de novo review of the Magistrate Judge’s findings to which [a party]

specifically objects.” United States v. McIntosh, No. 1:18-cr-00431, 2019

WL 7184540, at *3 (N.D. Ga. Dec. 26, 2019); see 28 U.S.C. § 636(b)(1);

United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). Based on

that review, a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1).

      A party objecting to a magistrate judge’s R&R must specifically

identify those finding to which he or she objects. Marsden v. Moore, 847




                                     4
      Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 5 of 13




F.2d 1536, 1548 (11th Cir. 1988).       “Frivolous, conclusive, or general

objections need not be considered by the district court.” Id.

III. Discussion

     “The FCRA seeks to ensure fair and accurate credit reporting.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1545 (2016) (internal quotation

marks omitted). It thus governs claims by consumers (like Plaintiff)

against furnishers of information (like Pinnacle) based on an allegation

that the furnisher submitted incorrect information about the consumer’s

credit history to credit reporting agencies.     See generally 15 U.S.C.

§§ 1681a(c) & (f), § 1681s-2(a).     The FCRA imposes two separate

statutory duties on Pinnacle and other furnishers of information. First,

§ 1681s-2(a) requires furnishers to submit accurate information to credit

reporting agencies and, second, § 1681s-2(b) requires furnishers to

investigate and respond promptly and accurately to notices of consumer

disputes. See Green v. RBS Nat’l Bank, 288 F. App’x 641, 642 (11th Cir.

2008). While both duties embrace the need for accurate information, the

Eleventh Circuit has recognized that “accuracy” is not a self-defining

concept and the FCRA provides little or no guidance as to how the term

should be applied. Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d



                                    5
       Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 6 of 13




1151, 1157 (11th Cir. 1991). In an effort to provide some guidance, the

Court of Appeals has explained:

      [a]lthough a credit reporting agency has a duty to make a
      reasonable effort to report “accurate” information on a
      consumer's credit history, it has no duty to report only that
      information which is favorable or beneficial to the consumer.
      Congress enacted FCRA with the goals of ensuring that such
      agencies imposed procedures that were not only “fair and
      equitable to the consumer,” but that also met the “needs of
      commerce” for accurate credit reporting. Indeed, the very
      economic purpose for credit reporting companies would be
      significantly vitiated if they shaded every credit history in
      their files in the best possible light for the consumer. Thus,
      the standard of accuracy embodied in section 607(b) is an
      objective measure that should be interpreted in an
      evenhanded manner toward the interests of both consumers
      and potential creditors in fair and accurate credit reporting.

Id.

      Plaintiff does not allege a violation of the first duty. Indeed, neither

party has introduced Plaintiff’s initial Equifax report or even explained

it in any detail. Plaintiff says it showed a scheduled monthly payment of

$94.00 but does not allege whether it also showed a zero balance. (Dkt.

¶ 10–12). Defendant Pinnacle also does not dispute her allegation but

provides no further information and failed to provide an authenticated

version of the original credit report. (Dkt. 38-2 ¶¶ 2–3.)




                                      6
       Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 7 of 13




     Plaintiff, however, alleges a violation of the second duty — the duty

imposed on furnishers of information to investigate reasonably notices of

consumer disputes and provide accurate responses.          For Plaintiff to

prevail on such a claim against Pinnacle, she must present evidence that

(1) her consumer credit file contained inaccurate or incomplete

information, (2) she notified Equifax of the inaccurate or incomplete

information, (3) Equifax notified Pinnacle of the dispute, and (4) Pinnacle

did any one of the following: (a) failed to conduct a reasonable

investigation of the identified dispute; (b) failed to review all relevant

information provided by the FCRA; (c) failed to report the results of its

investigation to Equifax; or (d) if an item of information disputed by

Plaintiff was found to be inaccurate, incomplete, or it could not be verified

after any reinvestigation, failed to modify, delete, or permanently block

the reporting of that item of information. Ware v. Wells Fargo Bank,

N.A., No. 14-cv-1595, 2014 WL 12861350, *5 (N.D. Ga. Aug. 8, 2014). In

her complaint, Plaintiff alleges Pinnacle failed to conduct a reasonable

investigation, failed to review all relevant information, and failed to




                                     7
      Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 8 of 13




correct inaccurate information (specifically by not amending her report

to show a scheduled monthly payment of $0.00).2 (Dkt. 1 ¶¶ 32–43.)

     Defendant Pinnacle concedes that it received notice of Plaintiff’s

dispute from Equifax. It also presented evidence that it both conducted

a reasonable investigation and reviewed all relevant information. (Dkt.

38-2 ¶ 6.) Plaintiff presented no contrary evidence and, indeed, did not

even address these factual assertions in opposing summary judgment.

(See generally Dkt. 40 (disputing only the accuracy of Pinnacle’s reported

information).)   Plaintiff thus has failed to raise a material fact as to

whether Pinnacle violated § 1681s-2(b) in regard to the sufficiency of its

investigation or the information it reviewed. The nut of this case is

whether Plaintiff has presented evidence from which a jury could

conclude Defendant Pinnacle failed to correct inaccurate information




2 The Eleventh Circuit has recognized that a party cannot sustain a
§ 1681s-2(b) claim without making a threshold showing that “reported
information regarding her account was inaccurate or incomplete.” Felts
v. Wells Fargo Bank, N.A., 893 F.3d 1305, 1313 (11th Cir. 2018).
Defendant Pinnacle cannot take advantage of this requirement at
summary judgment, however, because, as stated above, it has failed to
establish the contents of the initial information it provided to the credit
reporting agencies.

                                    8
      Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 9 of 13




when it responded to the ACDV and did not show a monthly scheduled

payment of $0.00.

     Based on the record and the existing case law, Pinnacle is entitled

to summary judgment.      (Dkt. 38-2 ¶ 6.)    The information Pinnacle

provided Equifax in response to Plaintiff’s inquiry is undisputedly

accurate. (Id. at 14–15.) It shows Plaintiff made her final payment on

the account in January 2018, Pinnacle closed the account in June 2018,

and Plaintiff owed nothing on the account. (Id. ¶ 6.) It also reported a

scheduled payment of $94.00. Plaintiff does not say this information is

inaccurate. Instead, she claims the inclusion of information about her

$94.00 monthly payment somehow rendered the other information

confusing and suggested she still had that monthly payment obligation.

No reasonable juror could agree. Pinnacle clearly reported that it had

closed the account with a zero balance. Anyone reading the report would

understand she owed nothing. Put differently, no reasonable prospective

lender would — upon reviewing the information Pinnacle provided and

seeing a closed line-of-credit, a closed date more than a year old, and a

$0.00 balance — find the reporting of a $94 scheduled payment to mean

Plaintiff still owed that much each month.



                                    9
      Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 10 of 13




     In Gibson v. Equifax, on nearly identical facts, the district court

came to the same conclusion. The plaintiff in that case (like Plaintiff

here) alleged the defendant inaccurately reported scheduled payment

amounts on her paid and closed account. Gibson v. Equifax Info. Servs.,

LLC, No. 5:18-cv-465-TES, 2019 WL 4731957 (M.D. Ga. July 2, 2019).

Because the credit report showed the account had been closed with a zero

balance, the district court found that information about the scheduled

payment did not violate the FCRA. Id. at *4. The court explained that

the closed and zero balance information would prevent any prospective

lender from being materially misled about the plaintiff’s current financial

obligations. Id.

     This Court adopts the conclusion of Gibson and many other courts

that — in the face of accurate information showing an account was closed

with no balance owed — the mere inclusion of information about previous

payment terms neither causes confusion nor creates an inaccuracy so as

to maintain a claim under the FCRA. Meeks v. Equifax Info. Servs., LLC,

No. 1:18-cv-03666-TWT-WEJ, 2019 WL 1856411, at *5–6 (N.D. Ga. Mar.

4, 2019) (inclusion of historic payment terms insufficient to state claim);

see also Her v. Equifax Info. Servs., LLC, No. 1:18-cv-05182-CC-RGV,



                                    10
      Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 11 of 13




2019 WL 4295280, at *5–6 (N.D. Ga. July 12, 2019) (holding no FCRA

violation to disclose historical payment terms of charged off and closed

account with a balance of $0); Seay v. Trans Union, LLC, No. 7:18-cv-204

(HL), 2019 WL 4773827, at *5 (M.D. Ga. Sept. 30, 2019) (finding no FCRA

violation when report included monthly payment but “very plainly”

showed the account was closed with a $0 balance); Marshall v. Robins

Fin. Credit Union, No. 5:19-cv-260 (MTT), 2020 WL 620575, at *2–3

(M.D. Ga. Feb. 10, 2020) (holding that, after reporting closed account

with zero balance, “furnishing accurate historical information neither

changes the accuracy of the report nor causes any confusion regarding

[plaintiff’s] account status”); Foster v. Santander Consumer USA, Inc.,

No. 1:18-cv-4146-JPB-JFK, 2019 WL 8277273, at *7 (N.D. Ga. Dec. 17,

2019) (cataloging cases in which “other courts have found that a zero

balance may cure inaccuracies such as the reporting of a scheduled

monthly payment on a charged off debt”); cf. Jackson v. Equifax Info.

Servs., LLC, No. 5:18-cv-00271-TES, 2019 WL 179570, at *3 (M.D. Ga.

Jan. 11, 2019) (concluding FCRA violation occurred based on reporting of

monthly payment amount when the account reported as closed but with

a balance of $7,411 owing).



                                    11
      Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 12 of 13




     After a de novo review, the Court concludes no reasonable juror

could find the information about Plaintiff’s former monthly payment

somehow renders inaccurate or confusing the other information Pinnacle

provided. No reasonable juror could conclude the information suggests

Plaintiff currently has a monthly payment obligation or could otherwise

materially mislead a prospective lender about the nature of her financial

obligations.   Plaintiff’s mere subjective belief the information is

misleading is insufficient to avoid summary judgment. Meeks, 2019 WL

1856411, at *7 (citing Barakat v. Equifax Info. Servs., LLC, No. 16-10718,

2017 WL 3720439, at *3 (E.D. Mich. Aug. 29, 2017) (“Courts have

repeatedly held that a personal opinion is ‘mere speculation that the

notation was misleading’ and is therefore insufficient to support a claim

of inaccuracy under the FCRA.”) Likewise, her insistence that Pinnacle

should have included a payment schedule of $0 in order to make her

report more accurate is unavailing. Pinnacle was not required to provide

information in the manner most favorable to Plaintiff and fulfilled its

duty by providing objectively accurate information. Cahlin, 936 F.2d at

1158. On the record presented here, the Court declines to adopt the R&R

and instead grants Pinnacle’s motion for summary judgment.



                                    12
      Case 1:19-cv-03455-MLB Document 53 Filed 08/13/20 Page 13 of 13




IV.   Conclusion

      After conducting a de novo review, the Court DECLINES to adopt

the Magistrate Judge’s Report and Recommendation (Dkt. 45) and

SUSTAINS Defendant Pinnacle Credit Union’s Objections (Dkt. 48).

The Court GRANTS Defendant Pinnacle Credit Union’s Motion for

Summary Judgment (Dkt. 38) and DISMISSES Plaintiff Tamiko Baker’s

claims.

      SO ORDERED this 13th day of August, 2020.




                                    13
